GUARANTY BANCORP

AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE PLAN

(As Amended and Restated Effective May 15, 2015)

1.  Purpose. The purpose of the Amended and Restated Guaranty Bancorp Change in
Control Severance Plan (as Amended and Restated Effective May 15, 2015) (the
“Plan”) is to recruit and foster the continuous employment of key management
personnel of the Company and to reinforce and encourage their continued
attention and dedication to their duties in the event of any threat or
occurrence of a Change in Control (as defined in Section 2), although no such
change is now apparent or contemplated.

2. Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:

(a)  “Annual Bonus” means the annual bonus awarded under the Company’s Executive
Cash Incentive Plan or Annual Incentive Plan (or, in each case, any predecessor,
substitute or successor plan designated as such by the Board), as in effect from
time to time, or any discretionary annual bonus awarded by the Board.

(b)  “Base Salary” means the Participant’s annual base salary in effect
immediately before the occurrence of the circumstance giving rise to the
Participant’s termination, or, if greater, the Participant’s annual base salary
in effect immediately before the Change in Control.

(c)  “Board” means the Board of Directors of the Company and, after a Change in
Control, the “board of directors” of the surviving company.

(d)  “Bonus Amount” means the average of a Participant’s 2 Annual Bonuses for
the 2 fiscal years ending before the Participant’s Date of Termination; provided
that (i) if a Participant has been an employee of the Company through the end of
only one fiscal year before the Participant’s Date of Termination and was
eligible for an Annual Bonus for such fiscal year (including on a pro rata
basis), the Bonus Amount shall be the average of (x) the Annual Bonus for the
fiscal year ending before the Date of Termination (if such bonus was made on a
pro rata basis, such bonus shall be annualized for the purpose of calculating
the Bonus Amount) and (y) the Participant’s target Annual Bonus, expressed as a
percentage of base salary in the event the relevant goals are 100% achieved, for
the fiscal year in which the Date of Termination occurs and (ii) if a
Participant (x) has been an employee of the Company through the end of only one
fiscal year before the Participant’s Date of Termination and was not eligible
for an Annual Bonus for such fiscal year or (y) has not been an employee of the
Company through the end of one fiscal year with the Company before the
Participant’s Date of Termination, the Bonus Amount shall be the Participant’s
target Annual Bonus, expressed as a percentage of base salary in the event the
relevant goals are 100% achieved, for the year in which the Date of Termination
occurs.

(e)  “Cause” means (i) an intentional and continued failure of a Participant to
perform duties with the Company and its subsidiaries (for the avoidance
of doubt, excluding any failure due to physical or mental illness) and such
failure continues after a written demand for substantial performance is
delivered by the Company to the Participant that specifically identifies the
manner in which the Participant has failed to perform; (ii) an intentional act
of illegal conduct or gross misconduct that is demonstrably injurious (other
than to a de minimis extent) to the business, reputation or regulatory
relationships of the Company; (iii) an intentional act of fraud, embezzlement or
theft in connection with the business of the Company; (iv) intentional
disclosure of confidential information or trade secrets of the Company or
confidential information relating to customers of the Company or its parent, a
subsidiary or affiliate; (v) an act constituting a felony or a misdemeanor
involving moral turpitude for which the Participant is convicted by any federal,
state or local authority, or to which the Participant enters a plea of guilty or
nolo contendere; (vi) an act or omission that causes the Participant to be
disqualified or barred by any governmental or self-regulatory authority from
serving in his or her employment capacity or losing any governmental or
self-regulatory license that is reasonably necessary for the Participant to
perform his or her responsibilities to the Company; or (vii) intentional breach
of corporate fiduciary duty involving personal profit. For the purposes of this
Plan, no act, or failure to act, on the part of the Participant shall be deemed
“intentional” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that his or her action



--------------------------------------------------------------------------------

 

or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Participant shall not be deemed to have been terminated for Cause
hereunder unless and until there shall have been delivered to the Participant a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the members of the Board then in office at a meeting of the Board
called and held for such purpose (after reasonable notice to the Participant and
an opportunity for the Participant, together with his or her counsel to be heard
before the Board), finding that, in the good faith opinion of the Board, the
Participant had committed an act set forth above in clauses (i) through
(vii) and specifying the particulars thereof in detail. Nothing herein shall
limit the right of the Participant or his or her beneficiaries to contest the
validity or propriety of any such determination.

(f)  “Change in Control” means the occurrence of any one of the following
events:

(i) any “Person” or “Group” (as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder) is or becomes the “Beneficial Owner” (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company, or of any entity resulting from a merger or
consolidation involving the Company, representing more than 50% of the combined
voting power of the then outstanding securities of the Company or such entity;

(ii) the individuals who, as of the date hereof, are members of the Board (the
“Existing Directors”), cease, for any reason, to constitute more than 50% of the
number of authorized directors of the Company as determined in the manner
prescribed in the Company’s Certificate of Incorporation and Bylaws; provided
that if the election, or nomination for election, by the Company’s stockholders
of any new director was approved by a vote of at least 50% of the Existing
Directors, such a new director shall be considered an Existing Director;
provided further, that no individual shall be considered an Existing Director if
such individual initially assumed office as a result of either an actual or
threatened election contest (“Election Contest”) or other actual or threatened
solicitation of proxies by or on behalf of anyone other than the Board (a “Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest; or

(iii) the consummation of a plan of reorganization, merger or consolidation
involving the Company or the sale of all or substantially all of the assets or
deposits of the Company, except for a reorganization, merger, consolidation or
sale where (A) the stockholders of the Company immediately before such
reorganization, merger, consolidation or sale own directly or indirectly at
least 55% of the combined voting power of the outstanding voting securities of
the Company resulting from such reorganization, merger or consolidation or
purchasing the assets or deposits (the “Surviving Company”) in substantially the
same proportion as their ownership of voting securities of the Company
immediately before such reorganization, merger, consolidation or sale, and
(B) the Existing Directors immediately before the execution of the agreement
providing for such reorganization, merger, consolidation or sale constitute at
least half of the members of the board of directors of the Surviving Company, or
of a company beneficially owning, directly or indirectly, a majority of the
voting securities of the Surviving Company (a “Resulting Parent”).

If there is a reorganization, merger, consolidation or sale of the Company that
does not result in a Change in Control pursuant to clause (iii), references to
“the Company” in this definition will be deemed to have been replaced by
references to the Resulting Parent (or if there is no Resulting Parent, the
Surviving Company).

(g)  “Code” means the Internal Revenue Code of 1986, as amended.

(h)  “Company” means Guaranty Bancorp and the tax-controlled group of which it
is a member.

(i)  “Date of Termination” means (i) if a Participant’s employment is terminated
for Disability, 30 days after notice of termination is given by the Company
(provided that the Participant shall not have returned to the full-time
performance of his or her duties during such 30 day period); (ii) if a
Participant’s employment is terminated by the Participant, the date specified in
the notice of termination, which shall not be less



--------------------------------------------------------------------------------

 

than 30 days after notice of termination is given (unless the Company selects an
earlier Date of Termination); or (iii) if a Participant’s employment is
terminated for any other reason, the date specified in the notice of
termination.

(j)  “Disability” shall occur if a Participant is incapacitated and absent from
his or her duties on a full-time basis for 4 consecutive months or for at least
180 days (which need not be consecutive) during any 12 month period.

(k)  “Good Reason” means, without the Participant’s express written consent, the
occurrence of any of the following events after a Change in Control:

(i) the assignment to the Participant of any duties inconsistent with his or her
title, position, duties, responsibilities and status with the Company as in
effect immediately before the Change in Control, or any other action by the
Company that results in a diminution of the Participant’s title, duties,
position or reporting relationships, or any removal of the Participant from, or
any failures to re-elect the Participant to, any of such positions, except in
connection with the termination of his or her employment for Cause or as a
result of his or her Disability or death, or termination by the Participant
other than for Good Reason; provided that insubstantial or inadvertent actions
not taken in bad faith which are remedied by the Company promptly after receipt
of notice thereof given by the Participant shall not constitute Good Reason;

(ii) any reduction in the Participant’s base salary, or a significant reduction
in the aggregate employee benefits provided to the Participant, unless such
reduction applies equally to other similarly situated employees of the Company,
in each case, which is not remedied within 10 calendar days after receipt by the
Company of written notice from the Participant of such change or reduction, as
the case may be;

(iii) the Company requiring the Participant to be based more than 30 miles from
the location of his or her place of employment immediately before the Change in
Control, except for normal business travel in connection with his or her duties
with the Company; or

(iv) the failure by the Company to require any successor (whether direct or
indirect, by purchase, merger consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume this Plan and all obligation hereunder.

An isolated, insubstantial and inadvertent action taken in good faith
implicating clauses (i), (ii) or (iii) of this definition which is fully
corrected by the Company before the Date of Termination specified in the notice
of termination shall not constitute Good Reason. A Participant must provide a
notice of termination for Good Reason within 90 days following the Participant’s
knowledge of existence of the event constituting Good Reason or such event shall
not constitute Good Reason under this Plan.

(l)  “Participant” means each of the employees of the Company who are selected
by the Board for coverage by this Plan and identified on Schedule A.

(m)  “Qualifying Termination” means a termination of the Participant’s
employment (i) by the Company other than for Cause or (ii) by the Participant
for Good Reason. Termination of the Participant’s employment with the Company on
account of death, Disability or retirement (in accordance with the normal
retirement policy of the Company as in effect before the Change in Control)
shall not be treated as a Qualifying Termination. Notwithstanding the preceding
sentence, the death or Disability of the Participant after notice of termination
for Good Reason or without Cause has been validly provided shall be deemed to be
a Qualifying Termination.

(n)  “Severance Multiple” means, for each Participant, a number determined by
the Board in its sole discretion and noted on Schedule A.



--------------------------------------------------------------------------------

 

(o)  “Termination Period” means the period of time beginning with a Change in
Control and ending 2 years following such Change in Control. Notwithstanding
anything in this Plan to the contrary, if a Participant’s employment with the
Company is terminated before the occurrence of a Change in Control, the
Participant’s employment will be deemed to have been terminated by the Company
without Cause on the day after the occurrence of the Change in Control if (i) a
Change in Control actually occurs, (ii) during the Change in Control Period (as
defined in Section 16(d)) ending on such Change in Control, the Participant’s
employment is terminated by the Company other than for Cause or by the
Participant for Good Reason or (iii) the Participant reasonably demonstrates
that the Company terminated the Participant’s employment, or gave the
Participant Good Reason, at the request of a Person (other than the Company) who
has indicated an intention or taken steps reasonably calculated to effect a
Change in Control, or otherwise in connection with, or in anticipation of, the
Change in Control.

For purposes of determining the timing of payments and benefits to the
Participant under Section 4, (A) if a Participant’s employment is terminated
prior to the date of the Change in Control, the date of the actual Change in
Control shall be treated as the Participant’s Date of Termination under
Section 2(i) and (B) if a Participant’s employment is terminated after the date
of the Change in Control, the Participant’s Date of Termination shall be
determined under Section 2(i). For purposes of determining the amount of
payments and benefits owed to the Participant under Section 4, the date the
Participant’s employment is actually terminated shall be treated as the
Participant’s Date of Termination under Section 2(i).

3. Eligibility. The Board shall determine in its sole discretion which employees
of the Company shall be Participants. Once an employee becomes a Participant,
the employee shall remain a Participant until the earlier of (1) the expiration
of the Participant’s “participation period” noted on Schedule A and (2) the
Board’s removal of the employee as a Participant in this Plan. The Board may
remove an employee as a Participant in this Plan at any time in its sole
discretion except that a Participant may not be removed as a Participant without
his or her prior written consent either (i) during a Change in Control Period or
Termination Period or (ii) unless the Company provides Participant with at least
6 months prior notice of such removal which is not during a Change in Control
Period or Termination Period. For the avoidance of doubt, if a Participant is
removed as a Participant in this Plan pursuant to clause (ii) in the immediately
preceding sentence and during such 6 month notice period a Change in Control
Period is triggered pursuant to which an actual Change in Control occurs, the
Participant shall not be removed or be deemed to have been removed from this
Plan.

4. Payments Upon Termination of Employment. If during the Termination Period the
employment of the Participant is terminated pursuant to a Qualifying
Termination, then, subject to the Participant’s execution of a Separation
Agreement and Release in the form attached to this Plan as Schedule B (the
“Separation Agreement and Release”), the Company shall provide to the
Participant:

(a) his or her full base salary through the Date of Termination at the rate in
effect at the time notice of termination is given, plus all other amounts to
which he or she is entitled under any compensation plan of the Company, as the
case may be, in effect immediately before the Change in Control, at the time
such payments are due;

(b) on the sixtieth (60th) day following the Date of Termination, provided the
Participant has not revoked the Separation Agreement and Release as of such
date, a lump sum cash payment equal to the result of multiplying (i) the
Participant’s current target Annual Bonus, expressed as a percentage of base
salary in the event the relevant goals are 100% achieved, for the year in which
the Date of Termination occurs by (ii) a fraction, (A) the numerator of which is
the number of days elapsed from the beginning of the relevant period for which
performance is measured in determining such Annual Bonus until the Date of
Termination and (B) the denominator of which is the number of days of such
relevant period;

(c) on the sixtieth (60th) day following the Date of Termination, provided the
Participant has not revoked the Separation Agreement and Release as of such
date, a lump sum cash payment equal to the result of multiplying (i) the sum of
(A) the Participant’s Base Salary, plus (B) the Participant’s Bonus Amount by
(ii) the Participant’s Severance Multiple; and

(d) for the lesser of (i) the number of years from the Date of Termination equal
to the Severance Multiple and (ii) through the date the Participant ceases to be
eligible for COBRA, continued provision of



--------------------------------------------------------------------------------

 

medical, dental, and vision benefits to the Participant, his or her spouse and
his or her eligible dependents on the same basis as such benefits are then
currently provided to such Participant (the “Medical Benefits”); provided that
such benefits shall be secondary to any other coverage obtained by the
Participant and shall be paid or provided in accordance with Section 8
below; provided further that if the Company’s welfare plans do not permit such
coverage, the Company will provide the Participant the Medical Benefits with the
same tax effect.

(e) Maximum Payments by the Company.

(i) It is the objective of this Plan to maximize the Participant’s net after-tax
benefit if payments or benefits provided under this Plan are subject to excise
tax under Section 4999 of the Code. Notwithstanding any other provisions of this
Plan, in the event that any payment or benefit by the Company or otherwise to or
for the benefit of the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, including, by
example and not by way of limitation, acceleration by the Company or otherwise
of the date of vesting or payment or rate of payment under any plan, program,
arrangement or agreement of the Company (all such payments and benefits being
hereinafter referred to as the “Total Payments”), would be subject (in whole or
in part) to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the cash severance payments shall first be reduced, and the non-cash
severance payments shall thereafter be reduced, to the extent necessary so that
no portion of the Total Payments shall be subject to the Excise Tax, but only if
(A) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments), is greater
than or equal to (B) the net amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Participant would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

(ii) The Total Payments shall be reduced by the Company in the following order:
(A) reduction of any cash severance payments otherwise payable to Participant
that are exempt from Section 409A of the Code, (B) reduction of any other cash
payments or benefits otherwise payable to the Participant that are exempt from
Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Company’s common stock that is exempt from Section 409A of the
Code, (C) reduction of any other payments or benefits otherwise payable to
Participant on a pro-rata basis or such other manner that complies with Section
409A of the Code, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Company’s common stock that are exempt from Section 409A of the Code, and (D)
reduction of any payments attributable to the acceleration of vesting or
payments with respect to any other equity award with respect to the Company’s
common stock that are exempt from Section 409A of the Code.

(iii) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (A) no portion of the Total Payments
the receipt or enjoyment of which Participant shall have waived at such time and
in such manner as not to constitute a “payment” within the meaning of Section
280G(b) of the Code shall be taken into account, (B) no portion of the Total
Payments shall be taken into account which, in the written opinion of
independent auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as defined in Section 280G(b)(3) of the Code) allocable to
such reasonable compensation, and (C) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code. The costs of obtaining such determination shall
be borne by the Company.





--------------------------------------------------------------------------------

 

Except as otherwise expressly provided pursuant to this Plan, this Plan shall be
construed and administered in a manner which avoids duplication of compensation
and benefits which may be provided under any other plan, program, policy, or
other arrangement or individual contract. In the event a Participant is covered
by any other plan, program, policy, individually negotiated agreement or other
arrangement, in effect as of his or her Date of Termination, that may duplicate
the payments and benefits provided for in this Section 4, the Board is
specifically empowered to reduce or eliminate the duplicative benefits provided
for under the Plan, provided such elimination or reduction does not cause the
Participant to incur additional tax or interest under Section 409A of the Code
(“Section 409A”).

This Plan does not abrogate any of the usual entitlements which a Participant
has or will have, first, while a regular employee, and subsequently, after
termination, and thus a Participant shall be entitled to receive all benefits
payable to him or her under each and every qualified plan, welfare plan and any
other plan or program relating to benefits and deriving from his or her
employment with the Company, but solely in accordance with the terms and
provisions thereof.

5. Withholding Taxes. The Company may withhold from all payments due to the
Participant (or his or her beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

6. Reimbursement of Expenses. If a Change in Control actually occurs and any
contest or dispute shall arise under this Plan involving termination of a
Participant’s employment with the Company or involving the failure or refusal of
the Company to perform fully in accordance with the terms hereof, the Company
shall reimburse the Participant on a current basis (and in accordance with
Section 8 below) for all reasonable legal fees and related expenses, if any,
incurred by the Participant in connection with such contest or dispute, provided
that the Participant shall be required to repay immediately any such amounts to
the Company to the extent that a court or an arbitration panel issues a final
and non- appealable order setting forth the determination that the position
taken by the Participant was frivolous or advanced by the Participant in bad
faith.

7. Scope of Plan. Nothing in this Plan shall be deemed to entitle the
Participant to continued employment with the Company, and if a Participant’s
employment with the Company shall terminate before a Change in Control, the
Participant shall have no further rights under this Plan (except as specifically
provided herein); provided that any termination of a Participant’s employment
during the Termination Period shall be subject to all of the provisions of this
Plan.

8. Certain Additional Agreements under Section 409A.

(a) The Plan is not intended to constitute a “nonqualified deferred compensation
plan” within the meaning of Section 409A. Notwithstanding the foregoing, if and
to the extent that (i) any payment or benefit is determined by the Company
to constitute “non-qualified deferred compensation” subject to Section 409A,
(ii) such payment or benefit under this Plan or otherwise is provided to a
Participant who is a “specified employee” (within the meaning of Section 409A
and as determined pursuant to procedures established by the Company) and
(iii) such payment or benefit must be delayed for six months from the
Participant’s Date of Termination (or an earlier date) in order to comply with
Section 409A(a)(2)(B)(i) of the Code and not cause the Participant to incur any
additional tax under Section 409A, then the Company will delay making any such
payment or providing such benefit until the expiration of such six month
period. Any payment or benefit due upon a termination of the Participant’s
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall only be paid or provided to the Executive upon a “separation
from service” (within the meaning of Treas. Reg. 1.409A-1(h)). If a Participant
dies within 6 months following such separation from service, any such delayed
payments or benefits shall not be further delayed, and shall be immediately
payable to his or her estate in accordance with the applicable provisions of
this Plan.

(b) Notwithstanding anything to the contrary herein, any payment or benefit
under Section 4 or 6 or otherwise that is exempt from Section 409A pursuant to
Treas. Reg. 1.409A-1(b)(9)(v)(A), (B) or (C) shall be paid or provided to the
Participant only to the extent that the expenses are not incurred, or the
benefits are not provided, beyond the last day of the second taxable year of the
Participant following the taxable year of the Participant in which the
“separation from service” occurs; and provided further that such expenses are
reimbursed



--------------------------------------------------------------------------------

 

no later than the last day of the third taxable year following the taxable year
of the Participant in which the “separation from service” occurs. For purposes
of this Section 8(b), the taxable year of the Participant’s “separation from
service” is the year determined in accordance with the Code.

(c) Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Plan is
determined to be subject to Section 409A, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other taxable year (except for any life-time or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which the
Participant incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

(d) For the purposes of this Plan, each payment made pursuant to Section 4(b) or
(c) shall be deemed to be separate payments, and amounts payable under Section 4
of this Plan shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treas. Reg. Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treas. Reg. Section 1.409A-1 through A-6.

9. Participant Covenants.

(a) In the performance of the Participant’s duties, the Participant has
previously had, and may in the future have, access to confidential records and
information, including, but not limited to, development, marketing, purchasing,
organizational, strategic, financial, managerial, administrative, manufacturing,
production, distribution and sales information, data, specifications and
processes presently owned or at any time hereafter developed by the Company or
its agents or consultants or used presently or at any time hereafter in the
course of its business, that are not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and has been and/or will be disclosed to the Participants in
confidence. By executing a Separation Agreement and Release, a Participant shall
agree that:

(i) the Confidential Material constitutes propriety information of the Company
which draws independent economic value, actual or potential, from not being
generally known to the public or to other persons who could obtain economic
value from its disclosure or use, and that the Company has taken efforts
reasonable under the circumstances, of which this Section 9(a) is an example, to
maintain its secrecy;

(ii) except in the performance of a Participant’s duties to the Company, he or
she shall not, directly or indirectly for any reason whatsoever, disclose or use
any such Confidential Material that (x) has been publicly disclosed or was
within the Participant’s possession before its being furnished to him or her by
the Company or becomes available to him or her on a nonconfidential basis from a
third party (in any of such cases, not due to a breach by the Participant or his
or her obligations to the Company or by breach of any other person of a
confidential, fiduciary or confidential obligation, the breach of which the
Participant knows or reasonably should know), (y) is required to be disclosed by
the Participant pursuant to applicable law, and the Participant provides notice
to the Company of such requirement as promptly as possible, or (z) was
independently acquired or developed by the Participant without violating any of
the obligations under this Plan and without relying on Confidential Material of
the Company; and

(iii) All records, files, drawings, documents, equipment and other tangible
items, wherever located, relating in any way to the Confidential Material or
otherwise to the Company’s business, which a Participant has prepared, used or
encountered shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material, and, upon a Participant’s
termination of employment with the Company, or whenever requested by the
Company, he or she shall promptly deliver to the Company any and all of the
Confidential Material and copies thereof, not previously delivered to the
Company, that may be, or at any previous time has been, in his or her possession
or under his or her control.



--------------------------------------------------------------------------------

 

(b) By executing a Separation Agreement and Release, a Participant shall agree
that, for a number of years following his or her Date of Termination equal to
the Severance Multiple (except in the case of a Participant whose Severance
Multiple is more than 2, in which case the restrictions of this Section 9(b)
shall apply for two years following his or her Date of Termination), he or she
shall not, in any manner, directly or indirectly (without the prior written
consent of the Company): (i) Solicit any Client to transact business with a
Competitive Enterprise or to reduce or refrain from doing any business with the
Company, (ii) interfere with or damage any relationship between the Company and
a Client or (iii) Solicit anyone who is then an employee of the Company (or who
was an employee of the Company within the prior 12 months) to resign from the
Company or to apply for or accept employment with any other business or
enterprise. For purposes of this Plan: (i) “Competitive Enterprise” means any
business enterprise that either (A) engages in any activity closely associated
with commercial banking or the operation of an institution, the deposits of
which are insured by the Federal Deposit Insurance Corporation, in a Restricted
Territory (as defined below), or (B) holds a 25% or greater equity, voting or
profit participation interest in any enterprise that engages in such a
competitive activity; (ii) “Client” means any client or prospective client of
the Company to whom the Participant provided services, or for whom the
Participant transacted business; and (iii) “Solicit” means any direct or
indirect communication of any kind, regardless of who initiates it, that in any
way invites, advises, encourages or requests any person to take or refrain from
taking any action. Nothing in this Section 9(b), however, shall prohibit a
Participant or any Person or entity in which he or she has an interest from
placing advertisements in periodicals of general circulation soliciting
applications for employment, or from employing any person who answers any such
advertisement. A Participant shall not be deemed to violate this
Section 9(b) solely by virtue of his or her interest in a Person whose stock is
publicly traded if he or she is the owner of not more than 2% of the outstanding
shares of any class of stock of such corporation, provided he or she has no
active participation in the business of such corporation (other than voting his
or her stock) and he or she does not provide services to such corporation in any
capacity (whether as an employee, an independent contractor or consultant, a
board member, or otherwise).

(c) Solely in the case of a Participant whose Severance Multiple is more than 2,
by his or her executing a Separation Agreement and Release, he or she agrees
that, for 18 months following the Date of Termination, he or she shall not
directly or indirectly (without the prior written consent of the Company)
associate (including as a director, officer, employee, partner, consultant,
agent or advisor) with a Competitive Enterprise in a Restricted Territory and in
connection with such Participant’s association engage, or directly or indirectly
manage or supervise personnel engaged, in any activity:

(i) that is substantially related to any activity that the Participant was
engaged in with the Company during the 12 months before the date of termination
of the Participant’s employment,

(ii) that is substantially related to any activity for which the Participant had
direct or indirect managerial or supervisory responsibility with the Company
during the 12 months before the Date of Termination, or

(iii) that calls for the application of specialized knowledge or skills
substantially related to those used by the Participant in his or her activities
with the Company during the 12 months before the Date of Termination.

For purposes of this Plan, “Restricted Territory” means the geographic area of
all counties in which the Company (or its subsidiaries) has a branch. In
addition, for the purposes of this Plan, each Participant whose Severance
Multiple is more than 2 is part of “executive and management personnel” of the
Company within the meaning of C.R.S. § 8-2-113(2).

(d) By a Participant’s acceptance of payments under this Plan, he or she shall
be deemed to have acknowledged that violation of Sections 9(a), 9(b) or 9(c) of
this Plan would cause the Company irreparable damage for which the Company
cannot be reasonably compensated in damages in an action at law, and that
therefore, in the event of any breach by him or her of such Sections, the
Company shall be entitled to make application to a court of competent
jurisdiction for equitable relief by way of injunction or otherwise (without
being required to post a bond). This provision shall not, however, be construed
as a waiver of any of the rights which the Company may have for damages under
this Plan or otherwise, and, except as limited in Section 13(b), all of the
Company’s rights and remedies shall be unrestricted.



--------------------------------------------------------------------------------

 

10. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to unconditionally assume all of the
obligations of the Company hereunder. Failure of the Company to obtain such
assumption before the effectiveness of any such succession shall constitute Good
Reason hereunder and shall entitle the Participant to compensation and other
benefits from the Company in the same amount and on the same terms as the
Participant would be entitled hereunder if the Participant’s employment were
terminated following a Change in Control by reason of a Qualifying Termination,
except that for purposes of implementing the foregoing, the date on which any
succession becomes effective shall be deemed the Date of Termination.

(b) The benefits provided under this Plan shall inure to the benefit of and be
enforceable by the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Participant shall die while any amounts would be payable to the Participant
hereunder had the Participant continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Plan to such person or persons appointed in writing by the Participant to
receive such amounts or, if no person is so appointed, to the Participant’s
estate.

11. Notice of Termination. Any purported termination of a Participant’s
employment by the Company, or by a Participant, as the case may be, shall be
communicated by written notice of termination to the other party hereto in
accordance with Section 12 hereof. For purposes of this Plan, a “notice of
termination” shall mean a notice which shall indicate the specific termination
provision in this Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant’s employment under the provision so indicated. The failure by the
Participant or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Participant or the Company hereunder or preclude the Participant or the
Company from asserting such fact or circumstance in enforcing the Participant’s
or the Company’s rights hereunder.

12. Notice. For purposes of this Plan, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or 5 days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.

If to the Company:

Guaranty Bancorp

1331 Seventeenth Street, Suite 200

Denver, Colorado  80202

Attention: Corporate Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

13. Full Settlement; Resolution of Disputes.

(a) The Company’s obligation to make any payments provided for in this Plan and
otherwise to perform its obligations hereunder shall be in lieu and in full
settlement of all other severance payments to the Participant under any other
severance or employment agreement between the Participant and the Company, and
any severance plan of the Company. In no event shall the Participant be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to the Participant under any of the provisions of this Plan
and, except as provided in the Separation Agreement and Release, such amounts
shall not be reduced whether or not the Participant obtains other employment.



--------------------------------------------------------------------------------

 

(b) Any controversy or claim between the Participant and the Company arising out
of or relating to or concerning this Plan (including the covenants contained in
Section 9) and any dispute regarding the Participant’s employment or the
termination of Participant’s employment or any dispute regarding the
application, interpretation or validity of this Plan (each, an “Employment
Matter”) will be finally settled by arbitration in Denver County, Colorado and
administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules then in effect. In the event of any conflict
between this Plan and the rules of the American Arbitration Association, the
provisions of this Plan shall be determinative. If the parties are unable to
agree upon an arbitrator, they shall select a single arbitrator from a list of 5
arbitrators designated by the office of the American Arbitrator Association
having responsibility for Denver County, Colorado, all of whom shall be retired
judges who are actively involved in hearing private cases or members of the
National Academy of Arbitrators, and who, in either event, are residents of such
forum. If the parties are unable to agree upon an arbitrator from such list,
they shall each strike names alternatively from the list, with the first to
strike being determined by lot. After each party has used 2 strikes, the
remaining name on the list shall be the arbitrator. The AAA’s Commercial
Arbitration Rules will be modified in the following ways: (i) each arbitrator
will agree to treat as confidential evidence and other information presented to
them, (ii) there will be no authority to award punitive damages, (iii) there
will be no authority to amend or modify the terms of the Plan and (iv) a
decision must be rendered within 10 business days of the parties’ closing
statements or submission of post-hearing briefs. A Participant or the Company
may bring an action or special proceeding in a state or federal court of
competent jurisdiction sitting in Denver County, Colorado to enforce any
arbitration award under this Section 13(b).

14. Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Sections 4 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Plan) 5, 6, 9, 10(b), 12, 13, 14 and 15 shall survive the
termination of this Plan.

15. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS PLAN SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS PLAN, WHICH OTHER PROVISIONS SHALL
REMAIN IN FULL FORCE AND EFFECT.

16. Term; Amendment and Termination.

(a) This Plan shall continue in full force and effect until its terms and
provisions are completely carried out except that (i) the Board may terminate
this Plan at a time that is both before a Change in Control and not during a
Change in Control Period and (ii) the Board may terminate this Plan as to future
Changes in Control beginning on the second anniversary of the last Change in
Control then to occur.

(b) This Plan may be amended in any respect by the Board so long as the
amendment is made at a time that is both before a Change in Control and not
during a Change in Control Period and so long as any such amendment does not
cause a Participant to incur additional tax or penalties under Section 409A. In
addition, the Board may amend this Plan as to future Changes in Control
beginning on the second anniversary of the last Change in Control then to occur.

(c) For the avoidance of doubt, during a Change in Control Period or Termination
Period, this Plan shall not be subject to amendment, change, substitution,
deletion, revocation or termination in any respect.

(d) A “Change in Control Period” shall begin on the occurrence of any of (i) the
Company (or any Person acting on the Company’s behalf) conducting negotiations
to effect a Change in Control and (ii) the Company (or any Person acting on its
behalf) executing a letter of intent (whether or not binding) or a definitive
agreement to effect a Change in Control and shall end on the earlier of (A) the
date of the occurrence of a Change in Control and (B) 90 days after both (x) the
Company (or any Person acting on the Company’s behalf) ceases conducting
negotiations to effect a Change in Control and (y) any letter of intent (whether
or not binding) or a definitive agreement to effect a Change in Control has
terminated or expired (other than with respect to provisions



--------------------------------------------------------------------------------

 

relating to confidentiality or other provisions reasonably determined by the
Board to be unrelated to effecting a future Change in Control).

17. Interpretation and Administration. The Plan shall be administered by the
Board. The Board may delegate any of its powers under the Plan to a committee
thereof. Unless otherwise provided in this Plan, actions of the Board or such
committee shall be taken by a majority vote of its members. All references to
the “Board” herein shall be deemed to be references to such delegate, as
appropriate. The Board shall have the authority (i) to exercise all of the
powers granted to it under the Plan, (ii) to construe, interpret and implement
the Plan, (iii) to prescribe, amend and rescind rules and regulations relating
to the Plan, (iv) to make all determinations necessary or advisable in
administration of the Plan and (v) to correct any defect, supply any omission
and reconcile any inconsistency in the Plan. Notwithstanding any other
provisions of the Plan to the contrary and to the extent applicable, it is
intended that the Plan comply with the requirements of Section 409A, and the
Plan shall be interpreted, construed and administered in accordance with this
intent, so as to avoid the imposition of taxes and penalties on the Participant
pursuant to Section 409A. However, the Company shall have no liability to any
Participant, beneficiary or otherwise if the Plan or any amounts paid or payable
hereunder are subject to the additional tax and penalties under Section 409A.

18. Type of Plan. This Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees.

19. Severability. If a provision of this Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining parts of this Plan
and this Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

20. Nonassignability. Except as otherwise provided in Section 10(b), benefits
under the Plan may not be sold, assigned, transferred, pledged, anticipated,
mortgaged, or otherwise encumbered, transferred, hypothecated, or conveyed in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof by the Participant.

21. Effective Date. The Plan was adopted and became effective as of December 11,
2006, was amended and restated as of May 7, 2007, January 1, 2009, December 31,
2012 and February 3, 2015 and was further amended and restated effective as
of May 15, 2015.

 

--------------------------------------------------------------------------------

 

Schedule A

 

Employee

 

Severance Multiple

 

Participation Period

 

 

 

 

 

Paul W. Taylor

 

3

 

Until removed by the Board in accordance with Section 3.

 

 

 

 

 

Michael B. Hobbs

 

2

 

Until removed by the Board in accordance with Section 3.

 

 

 

 

 

Cathy P. Goss

 

2

 

Until removed by the Board in accordance with Section 3.

 

 

 

 

 

Christopher G. Treece

 

2

 

Until removed by the Board in accordance with Section 3.

 

 

 

 

 

Michael J. Noesen

 

1

 

Until removed by the Board in accordance with Section 3.

 

 

 

 

 

Michael J. DiPetro

 

1

 

Until removed by the Board in accordance with Section 3.

 

 

 

--------------------------------------------------------------------------------

 

Schedule B

FORM OF CIC SEPARATION AGREEMENT AND RELEASE

(HEREIN “AGREEMENT”)

In connection with the termination of your employment by Guaranty Bancorp (the
“Company”), effective _____________, 20__, and in accordance with the terms and
conditions of the Guaranty Bancorp Change In Control Severance Plan, as amended
and restated effective May 15, 2015 and as further amended from time to time
(the “Plan”), the Company agrees to provide you, contingent upon your execution
of this Agreement, with the following severance payment and benefits:

□[description of severance payment and benefits to be inserted]

In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

1.



You knowingly and voluntarily waive and release forever whatever claims you ever
had, now have or hereafter may have against the Company and any subsidiary or
affiliate of the Company, any of their successors or assigns and any of their
present and former employees, directors, officers and agents (collectively
referred to as “Releasees”), based upon any matter, occurrence or event existing
or occurring before the execution of this Agreement, including anything relating
to your employment with the Company and any of its subsidiaries or affiliates or
to the termination of such employment or to your status as a shareholder or
creditor of the Company.

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”)(except that you do not waive
ADEA rights or claims that may arise after the date of this Agreement).

2.



You agree never to institute any claim, suit or action at law or in equity
against any Releasee in any way by reason of any claim you ever had, now have or
hereafter may have relating to the matters described in the two preceding
paragraphs.

3.



The payment and benefits described herein shall be in lieu of any and all other
amounts to which you might be, are now or may become entitled from the Company,
its subsidiaries and affiliates and, without limiting the generality of the
foregoing, you hereby expressly waive any right or claim that you may have or
assert to payment for salary, bonuses, medical, dental or hospitalization
benefits, life insurance benefits or attorneys’ fees; provided that
notwithstanding any other provision of this Agreement, you do not waive any of
your rights and the Company shall comply with its obligations with respect to
continuation coverage requirements under Section 4980B of the Internal Revenue
Code of 1986, as amended (commonly referred to as “COBRA”).

4.



You hereby expressly agree to comply with the restrictions on your conduct set
forth in Section 9 of the Plan for the periods applicable to you (as if such
Section 9 were directly incorporated in this Agreement). You acknowledge that
your compliance with Section 9 of the Plan is a material condition to the
Company providing you with the payment and benefits described herein and that
the Company would not have agreed to provide such payment or benefits absent
your agreement. You also acknowledge that Section 9 of the Plan limits your
ability to earn a livelihood in a Competitive Enterprise (as defined in the
Plan) and your relationships with Clients (as defined in



--------------------------------------------------------------------------------

 

the Plan). You acknowledge, however, that complying with Section 9 of the Plan
will not result in severe economic hardship for you or your family.

[Your signature below will also constitute confirmation that (i) you have been
given at least 21 days within which to consider this release and its
consequences, (ii) you have been advised before signing this Agreement to
consult, and have consulted, with an attorney of your choice, and (iii) you have
been advised that you may revoke this Agreement at any time during the 7 day
period immediately following the date you signed this letter.] [Subject to
revision based on circumstances of participant, and in accordance with
applicable law]

This Agreement shall be governed by the laws of State of Colorado.

Please confirm by returning to _________________ the enclosed copy of this
Agreement, signed in the place provided, that you have knowingly and voluntarily
decided to accept and agree to the foregoing.

 

 

GUARANTY BANCORP

 

 

 

 

 

Name:

 

Title:

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

Name:

 

 

Date:

 

 

 

 



 

--------------------------------------------------------------------------------